                                                                                           FILED
                                                                                  2020 Feb-03 PM 01:40
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ANTONIO MELQUEZIDETH                       )
CASTRO,                                    )
                                           )
       Petitioner,                         )
                                           )    4:19-cv-01558-RDP-JHE
v.                                         )
                                           )
WILLIAM P. BARR, et al.,                   )
                                           )
       Respondents.

                          MEMORANDUM OPINION

      On January 6, 2020, the Magistrate Judge entered a Report and

Recommendation, (doc. 12), recommending that the petition for writ of habeas

corpus be dismissed without prejudice as prematurely filed. No objections have

been filed. The court has considered the entire file in this action, together with the

report and recommendation, and has reached an independent conclusion that the

report and recommendation is due to be adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the Magistrate Judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED. A separate

Order will be entered.
DONE and ORDERED this February 3, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                    2
